ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that BEVERLY M. WURTH of EAST RUTHERFORD, who was admitted to the bar of this State in 1981, be publicly reprimanded for violating RPC 1.3 (failure to act with reasonable diligence), RPC 1.4(a) (failure to keep client reasonably informed), RPC 1.5 (unearned retainer), RPC 1.16(d) (failure to surrender client files), RPC 5.5(a) (practicing while on the ineligible list) and RPC 1.10(a) (conflict of interest), conduct the Disciplinary Review Board found to be causally connected to a period of alcohol abuse by respondent;
And the Disciplinary Review Board further recommending that respondent be required to practice law under the supervision of a proctor and to continue to receive psychological counseling and to participate in Alcoholics Anonymous;
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and BEVERLY M. WURTH is hereby publicly reprimanded; and it is further
ORDERED that respondent practice law under the supervision of a proctor and that respondent arrange forthwith with the Office of Attorney Ethics the selection of a proctor who shall supervise respondent’s practice until the further Order of the Court; and it is further
ORDERED that respondent continue to receive psychological counseling and to participate in Alcoholics Anonymous until the further Order of the Court; and it is further
*454ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.